DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 5-8, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Holzle et al. (WO 2007/113107 (as provided by Applicant in IDS)), in view of Tamura et al. (US Patent 6,200,732).
Regarding Claims 1, 6, 24 and 25: Holzle et al. disclose a printable composition comprising: (b) 5 to 50 wt.%, inclusive, of a polymerizable component (6 wt% glycerol 1,3-diglycerolate diacrylate (GDDA, Aldrich); (c) 10 to 80 wt.%, inclusive, of a temporary solvent (76 wt % propylene-glycol-monomethyl-ether acetate (PGMEA); (d) 0.1 to 5 wt.%, inclusive, of a photoinitiator (.58 wt% 4-benzoxolane 2,6-bis (tricloromethyl)-s-triazine (TAZ-107 Midori-Chemical Co., ltd); and (a) 1 to 50 wt.%, inclusive, of a polymer (generic binder of methacrylic acid and aromatic methacrylate and EFKA), and further disclose that the mixture was spun on a substrate and cured by exposure to UV Light (thus it is the Examiner’s position that the composition is printable)(Example 1 pg. 36 lines 12-21).  Holzle et la. fail to specifically disclose the polymer to be selected from the group consisting of polyolefin, sulfopolyester, and polyethylene terephthalate, however Tamura et al. disclose that polyolefins are added as filler to printable compositions.  Specifically Tamura et al. disclose fine particles of polymethacrylate, polystyrene, polyethylene and polypropylene are added to the composition said particles being treated with a silane coupling agent so as to enter penetrate the polymer network (Please Note: it is the examiner’s position also that because the particles are mixed in with the polymer that they are enter penetrating the network. In other words they are not on the surface or an individual 
Regarding Claim 5: Holzle et al. and Tamural et al. disclose the printable composition of claim 1.  Holzle et al. further disclose wherein the polymer comprises a weight average molecular weight of between 3000-300000 and therefore a person having ordinary skill in the art at the time of invention would have found a MW of 20,000 grams per mole or greater  to be obvious (overlapping ranges are prima facie obvious)(pg. 21 lines 27-32).
Regarding Claim 7 : Holzle et al. and Tamural et al. disclose the printable composition of claim 1.  Holzle et al. further disclose wherein the polymerizable component comprises urethane groups, epoxy groups, or both (see list page 14 line 18-pg. 21 line 32).
Regarding Claim 8 : Holzle et al. and Tamural et al. disclose the printable composition of claim 1.  Holzle et al. fail to disclose wherein the printable composition has a viscosity of 15,000 cP or less at 25°C using a #1 spindle.  However given the similarity of the inventive composition and that of the prior art it is the Examiner’s position that the prior art composition meets the viscosity requirement. NOTE: Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to .
Response to Arguments
Applicant’s arguments, see Remarks, filed 27 December 2021, with respect to indefiniteness 112 rejection have been fully considered and are persuasive.  The 112 rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive with respect to the prior art and the added amendments.  As argued by Applicant, Tamura discloses coding the polymer particles with a silane coupling agent thus allowing it to enter penetrate the polymer network. Additionally, as described above, it is the examiner’s position also that because the particles are mixed in with the polymer that they are enter penetrating the network. In other words they are not on the surface or an individual layer.
Applicant has argued benefits of the invention with regard to 3D printing particular final articles. Applicant is reminded that composition patentability is determined by composition only, irrespective of intended use. Applicant is encouraged to further amend the claims to more clearly define the limitations of their invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744